 
 
 
Exhibit 10.2

--------------------------------------------------------------------------------

 
 
Lender Registration Agreement
[prosperlogo2.jpg]



(Note Commitment, Purchase and Sale Agreement)
 
This Lender Registration Agreement (the "Agreement") is made and entered into
between you and Prosper Marketplace, Inc. ("Prosper", "we", or "us"). This
Agreement will govern all purchases of Borrower Payment Dependent Notes
("Notes") that you may, from time to time, purchase from Prosper.
 
 
Prosper has filed with the U.S. Securities and Exchange Commission a
registration statement on Form S-1 (No. 333-147019) (as amended from time to
time, the "Registration Statement") to register the continuous offering and sale
of Notes issued by Prosper. The Notes are offered pursuant to a prospectus (as
supplemented from time to time, the "Prospectus") which forms a part of the
Registration Statement. The Registration Statement became effective on July 10,
2009 pursuant to the rules and regulations of the U.S. Securities and Exchange
Commission under the Securities Act of 1933, as amended. You acknowledge that
the Prospectus has been delivered to you. You should read the Prospectus
carefully and retain a copy for your records.
 
 
1. Registration as a Prosper Lender. You are registering as a lender in the
Prosper marketplace, so that you may be eligible to post bids on listings
displayed on Prosper's online marketplace (the "platform") and purchase from
Prosper Notes issued by Prosper that are dependent for payment on payments we
receive on the corresponding borrower loans described in the listings ("borrower
loans"). As a registered lender you also have access to the Folio Investing Note
Trader platform, where you may list Notes that you own for sale to other Prosper
lender members, and bid to purchase Notes offered for sale by other lender
members, in an auction-style bidding environment. You agree to comply with the
terms and provisions of this Agreement, the Terms of Use of the Prosper website,
and the policies posted on the Prosper website, each as amended from time to
time by Prosper in its sole discretion (collectively, the "Prosper Terms and
Conditions").
 
 
Your role as a Prosper "lender" is that of a purchaser of Notes issued by
Prosper, and your rights and obligations as a purchaser or prospective purchaser
of Notes are set forth below. Although you are referred to in this Agreement and
on the Prosper website as a "lender," you are not actually lending your money
directly to Prosper borrowers, but are, instead, acting as an investor and
making purchase commitments for Notes and purchasing Notes from Prosper that are
dependent for payment on payments we receive on borrower loans. Prosper uses the
term "lender" instead of "investor" in this Agreement and on portions of
Prosper's website for the convenience of Prosper users, who appropriately view
Prosper as a marketplace for connecting individuals who wish to borrow money
with people who wish to help fund loans to such individuals.
 
 
2. Authorization to Obtain Credit Report. By registering on the platform as a
lender, you authorize us to obtain information from your personal credit profile
from one or more consumer credit reporting agencies solely for the purpose of
confirming your residence and identity. We confirm your residence and identity
to avoid fraudulent transactions in your name.
 
 
3. Placing Bids on Loan Listings. As a registered Prosper lender, you may place
bids on loan listings displayed on the platform. A loan listing is a loan
request by a Prosper borrower. A bid is the lender's commitment to purchase a
Note in the principal amount of the lender's bid, the proceeds of which will be
used by Prosper to fund the requested loan. For each listing, there is a minimum
amount of total bids that the listing must receive for the loan to fund. If the
loan funds, the payments Prosper makes to the lenders on the Notes will be
dependent on the payments the borrower makes to Prosper on the loan.
 
 
Description of Listings. Listings include the borrower's requested loan amount,
borrower's interest rate on the loan, and the lender's interest rate on the
corresponding Note. Listings also include a Prosper Rating, which is a letter
grade that indicates the level of risk associated with the listing and
corresponds to an estimated average annualized loss rate range for the listing.
Listings also include other information, including but not limited to, the
borrower's debt-to-income ratio, credit information from the borrower's credit
report, the borrower's numerical credit score range, the borrower's group
affiliation (if any), and the borrower's self-reported annual income range,
occupation and employment status. Borrowers are identified by a Prosper user
name but are not able to disclose their identity or contact information to
lenders.
 

 
 

--------------------------------------------------------------------------------

 

Types of Bids. You can make bids manually by browsing through listings and
placing a bid on the listing or listings that you choose. You can also place
bids through Quick Invest, an investing tool that allows you to search for
listings that meet your criteria and place an order for some or all of the
listings that are returned. You can also use our Automated Quick Invest tool,
which allows you to have your Quick Invest searches rerun automatically each
time new listings are posted on the platform. If you use Automated Quick Invest,
bids will automatically be placed on your behalf on any available listings that
meet your search criteria each time your search is run (i.e., each time new
listings are posted on the platform), subject to the amount of funds that are
available for bidding in your Prosper account as well as the limits you specify
for your automated search on the amount you wish to invest per loan and the
total amount you wish to invest per order. You can delete or modify an Automated
Quick Invest search, or indicate that you no longer want the search to run
automatically, at any time. If you do not delete your search or stop it from
running automatically, it will continue to run indefinitely, subject to the
investment and funding amount limits described above.
 
 
Availability of Funds. At the time you place a bid, you must have funds on
deposit with Prosper in at least the amount of your bid,. Your funds will be
placed in an FDIC-insured non-interest bearing account at Wells Fargo Bank, N.
A. (the "Prosper funding account") separate from Prosper's own funds. At the
time you register as a lender, you must provide your deposit account information
to facilitate electronic transfers of funds to and from the Prosper funding
account and your deposit account. You will not earn interest on funds in the
Prosper funding account. All of your funds in the Prosper funding account that
are not already committed to bids are available for bidding. You may at any time
request that your uncommitted funds in the Prosper funding account be returned
to you, in which case Prosper will promptly return the remaining funds to your
deposit account using the Automated Clearing House ("ACH") network, subject to
reasonable restrictions on the amount and timing of transfers of funds.
 
 
Your Note Purchase Commitment. AT THE TIME YOU PLACE A BID ON A LISTING, YOU ARE
COMMITTING TO PURCHASE A NOTE ISSUED BY PROSPER IN THE AMOUNT OF YOUR BID THAT
IS DEPENDENT FOR ITS PAYMENT ON PAYMENTS PROSPER RECEIVES ON THE BORROWER LOAN
DESCRIBED IN THE LISTING. ONCE YOUR BID IS MADE, IT IS IRREVOCABLE, AND FUNDS IN
AT LEAST THE AMOUNT OF YOUR BID MUST BE MAINTAINED IN YOUR PROSPER ACCOUNT AND
CANNOT BE USED TO PLACE BIDS ON OTHER LISTINGS UNLESS AND UNTIL (I) THE BIDDING
PERIOD FOR THE LISTING EXPIRES WITHOUT THE LISTING HAVING RECEIVED BIDS EQUAL TO
OR EXCEEDING THE MINIMUM AMOUNT REQUIRED FOR THE LOAN TO FUND OR (II) PROSPER
REMOVES THE LISTING IN ACCORDANCE WITH SECTION 10 BELOW. IF THE LISTING
TERMINATES FOR EITHER OF THE REASONS DESCRIBED IN THE IMMEDIATELY PRECEDING
SENTENCE, YOU NO LONGER NEED TO MAINTAIN FUNDS IN YOUR PROSPER ACCOUNT EQUAL TO
THE AMOUNT OF YOUR BID AND YOU CAN WITHDRAW THE FUNDS OR USE THEM TO MAKE
ANOTHER BID.
 
 
Limits on Bids. Lenders may bid the entire amount requested by the borrower, or
may bid a lesser amount, subject to a minimum bid amount of $25; provided, that
if the amount available for further bidding on a listing is less than the amount
of your bid, your bid will be deemed to be in the amount still available for
bidding, and the remainder of your funds will remain in your Prosper funding
account, available for further bidding. The aggregate amount of all of your
bids, when added to the amount outstanding on all of your Notes, must not exceed
five million dollars ($5,000,000) for individual lenders, or fifty million
dollars ($50,000,000) for corporate or institutional lenders. Subject to these
dollar limits, there is no limit on the amount of funds you may commit to bids
on listings.
 
 
YOU AGREE THAT WHEN MAKING BIDS YOU WILL NOT DISCRIMINATE AGAINST ANY BORROWER
OR GROUP ON THE BASIS OF RACE, COLOR, RELIGION, NATIONAL ORIGIN, SEX, MARITAL
STATUS, AGE, SEXUAL ORIENTATION, MILITARY STATUS, THE BORROWER'S SOURCE OF
INCOME, OR ANY OTHER BASIS PROHIBITED BY AN APPLICABLE FEDERAL, STATE OR LOCAL
FAIR LENDING LAW, INCLUDING WITHOUT LIMITATION THE EQUAL CREDIT OPPORTUNITY ACT.
 
 
4. Matching of Bids and Listings.
 
 
a. After a listing is posted, lenders can place bids on that listing until 14
days have passed since the listing was posted or the listing has received bids
totaling the requested loan amount, whichever is earlier. Once a listing has
received bids totaling the amount of the loan requested, no further bids can be
placed. If the listing does not receive bids equal to or exceeding the minimum
amount required for the loan to fund within 14 days of posting, the listing will
terminate and the requested loan will not be funded.
 

 
 

--------------------------------------------------------------------------------

 

b. When creating a loan listing, the borrower may opt for partial funding, which
means the loan can be funded if it receives bids totaling less than the full
amount of the requested loan but equal to or exceeding 70% of that amount,
subject to any minimum loan amount requirement. Each loan listing will indicate
whether the borrower has opted for partial funding as well as the minimum amount
required for the loan to fund. The current percentage threshold for partial
funding is 70%, but Prosper may change that threshold from time to time.
 
 
c. Prosper does not warrant or guaranty that you will be able to place a bid on
any listing before that listing receives bids totaling the requested loan
amount. In the event the amount available for further bidding on a listing is
less than the amount of your bid, your bid will be deemed to be in the amount
still available for bidding, and the remainder of your funds will remain in your
Prosper funding account, available for further bidding. For example, if a
listing requesting a loan of $5000 has already received bids totaling $4990, and
you place a bid of $25 on that listing, your bid will be deemed to have been for
$10.
 
 
d. In most instances, a funded listing will receive more than one bid and each
series of Notes corresponding to a borrower loan will have more than one holder.
Each series of Notes will correspond to a single borrower loan, as described in
the listing, originated to a Prosper borrower member. Payments to the lenders
who purchase the Notes are dependent on payments received on the corresponding
borrower loan.
 
 
e. To safeguard your privacy rights and those of borrowers, the identities and
addresses of borrowers and lenders are not displayed on the platform or
elsewhere on the Prosper website. Only the borrower's Prosper screen name will
appear on Prosper borrower listings, and only your Prosper screen name will
appear with your bids.
 

 
 

--------------------------------------------------------------------------------

 
5. Funding and Sale of Borrower Loans. Once the bidding period for a listing has
ended, if the listing has received bids from lenders equal to or exceeding the
minimum amount required to fund the loan described in the listing, we proceed
with the funding of the loan, and with the issuance and sale of Notes to the
lenders who were the bidders on the listing.
 
 
Loan funding occurs when loan proceeds are disbursed into the borrower's
designated deposit account. All loans are made to Prosper borrowers by WebBank,
a Utah-chartered industrial bank ("WebBank") from WebBank's own funds, and will
be evidenced by a promissory note naming WebBank as the payee, in the amount of
the funded loan. Following disbursement of loan proceeds to the borrower, the
loan will be sold and assigned by WebBank to Prosper without recourse to
WebBank.
 
 
6. Purchase and Sale of Notes. At the same time a borrower loan is purchased by
Prosper, we proceed with the issuance and sale of Notes to the lenders who bid
on the related listing. The purchase price of each such Note is the amount of
the purchasing lender's bid. The principal amount of each Note is equal to its
purchase price. All Notes are issued pursuant to an indenture (the "Indenture")
between Prosper and an indenture trustee. Funds in the principal amount of each
Note are transferred from the purchasing lender's Prosper funding account to
Prosper, as payment of the purchase price for the Note. Prosper will use the
proceeds of the sale of each series of Notes to purchase the corresponding
borrower loan from WebBank.
 
 
Terms of the Notes. The Notes shall have the terms and conditions described in
the Prospectus, the Indenture and the Note. The Indenture and the Note are
reproduced in Exhibit A to this Agreement, and the Prospectus is available for
you to review on the Prosper website. Subject to the servicing standard set
forth in Section 6 below, you understand and agree that we may, in our sole
discretion, at any time and from time to time, amend or waive any term of a
borrower loan, and we may in our sole discretion charge off any borrower loan
that we deem uncollectible.
 
 
PAYMENT ON THE NOTES, IF ANY, DEPENDS ENTIRELY ON THE RECEIPT OF PAYMENTS BY
PROSPER IN RESPECT OF THE CORRESPONDING BORROWER LOAN. PROSPER DOES NOT WARRANT
OR GUARANTEE IN ANY MANNER THAT YOU WILL RECEIVE ALL OR ANY PORTION OF THE
PRINCIPAL OR INTEREST YOU EXPECT TO RECEIVE ON ANY NOTE OR REALIZE ANY
PARTICULAR OR EXPECTED RATE OF RETURN.. PROSPER DOES NOT MAKE ANY
REPRESENTATIONS AS TO A BORROWER'S ABILITY TO PAY AND DOES NOT ACT AS A
GUARANTOR OF ANY LOAN PAYMENT OR PAYMENTS BY ANY BORROWER.
 
 
YOU UNDERSTAND AND AGREE THAT BORROWERS MAY DEFAULT ON THEIR PAYMENT OBLIGATIONS
UNDER BORROWER LOANS AND THAT SUCH DEFAULTS WILL REDUCE THE AMOUNTS, IF ANY, YOU
MAY RECEIVE UNDER THE TERMS OF ANY NOTES YOU HOLD THAT CORRESPOND TO THOSE
BORROWER LOANS.
 
 
7. Servicing and Collection of Borrower Loans. Prosper will service all Prosper
borrower loans, both before and after default, and will service all Notes. In
servicing borrower loans, Prosper may, in its discretion, utilize affiliated or
unaffiliated third party loan servicers, collection agencies or other agents or
contractors.
 
 
Prosper and any third-party servicer servicing a borrower loan may, in its sole
discretion and subject to the servicing standard set forth in this Section,
refer a borrower loan to a collection agency, elect to initiate legal action to
collect a borrower loan, or sell a borrower loan to a third party debt buyer at
any time. Subject to the fees described below, any amounts received by Prosper
on Prosper borrower loans will be forwarded to the holder of the Notes
corresponding to the borrower loan.
 
 
Servicing Standard. In servicing borrower loans, Prosper will use commercially
reasonable efforts to service and collect the borrower loans in accordance with
industry standards customary for loans of the same general type and character as
the borrower loans. The referral of a delinquent borrower loan to a collection
agency within five (5) business days after it becomes thirty days past-due shall
be deemed to constitute commercially reasonable servicing and collection
efforts. Prosper and any third-party servicer servicing a borrower loan shall
have the right, without your consent, at any time and from time to time and
subject to the foregoing servicing standard, to change the payment date, reduce
the principal amount or the rate of interest or change the place and manner of
making loan payments on a borrower loan, amend or waive any other term of such
borrower loan, or charge-off any borrower loan that Prosper or any third-party
servicer servicing the borrower loan deems uncollectible.
 

 
 

--------------------------------------------------------------------------------

 
Servicing Compensation. As compensation for servicing Prosper borrower loans and
Notes, Prosper shall be entitled to retain from payments received on the
borrower loans a servicing fee calculated by the application of an annual
servicing fee rate to the outstanding principal balance of the Notes. The
current servicing fee rates charged by Prosper are posted in the Fees and
Charges section of the Prosper website, and are subject to change by Prosper at
any time without notice. However, the servicing fee on each Note will be the
servicing fee in effect at the time the listing corresponding to the Note was
posted, and will remain unchanged for the term of the Note. Prosper's current
servicing fee rate will be disclosed in all listings.
 
 
Servicing fees will reduce the effective yield on Prosper borrower loans below
the borrower interest rate. The servicing fee is payable monthly by deduction
from each lender's share of a loan payment by the borrower. The servicing fee is
payable on all payments received on borrower loans corresponding to the Notes,
including without limitation partial payments made toward a borrower's loan. We
will not pay you any non-sufficient funds fees or collection fees we or a
third-party collection agency charge, and such fees will be retained by the
party receiving the fee as additional servicing compensation. Prosper will pay
you any late fees we receive on Prosper borrower loans. Any prepayments received
on borrower loans will be paid ratably to the Note holders, subject to
applicable servicing fees.
 
 
8. Representations and Warranties as to Notes Sold. Prosper makes the following
representations and warranties to you, with respect to each Note sold to you
under this Agreement, as of the date the Note is sold, assigned and transferred
to you:
 
 
a. Prosper has complied in all material respects with applicable federal, state
and local laws in connection with the offer and sale of the Note.
 
 
b. The Note has been duly authorized and, following payment of the purchase
price by you and electronic delivery by Prosper to you, will constitute valid
and binding obligations of Prosper enforceable against Prosper in accordance
with its terms, except as the enforcement of the Note may be limited by
applicable bankruptcy, insolvency or similar laws;
 
 
c. The proceeds of the borrower loan corresponding to the Note sold have been
fully disbursed to the borrower or the borrower's designated payee prior to your
purchase of the Note.
 
 
d. Prosper has made commercially reasonable efforts to authenticate and verify
the identity of the borrower obligated on the borrower loan that corresponds to
the Note.
 
 
e. In the event either of the following occurs with regard to the listing
relating to your Note, the remedies in Section 8 shall apply to your Note: (1)
the listing contains a Prosper score different from the score calculated by
Prosper for the listing, or (2) Prosper incorrectly applies its formula in
determining the Prosper score for the listing, resulting in a Prosper Rating
different from the Prosper Rating that should have appeared in the listing.
Prosper is not under any obligation to cure, indemnify or repurchase a series of
Notes because of the Prosper score or Prosper Rating for any other reason,
including because the Prosper score or Prosper Rating proved inaccurate.
 
 
f. In the event of a material default on a Note you purchase from Prosper that
is the result of verifiable identity theft of the named borrower's identity,
Prosper will repurchase the Note by crediting your Prosper funding account with
the remaining unpaid principal balance of the Note. The determination of whether
verifiable identity theft has occurred shall be in Prosper's sole discretion. We
may require proof of the identity theft, such as a copy of a police report filed
by the person whose identity was wrongfully used to obtain the
fraudulently-induced borrower loan, an identity theft affidavit or a bank
verification letter (or all of the above) in order to determine that verifiable
identity theft has occurred. Prosper shall not be required to repurchase a Note
under this subsection until such Note is at least 120 days past-due, provided,
however, that Prosper may in its sole discretion elect to repurchase a Note at
an earlier time. You agree that repurchase of your Note by Prosper is the sole
remedy you will have with respect to any such Notes.
 
 
9. Remedies; Cure and Repurchase of Loans. In the event of a breach by Prosper
of any of the foregoing representations and warranties that materially and
adversely affects your interest in a Note sold to you by Prosper, Prosper shall
either (i) cure the breach, if the breach is susceptible to cure, (ii)
repurchase the Note from you, or (iii) indemnify and hold you harmless against
all losses (including losses resulting from the nonpayment of the Note),
damages, expenses, legal fees, costs and judgments resulting from any claim,
demand or defense arising as a result of the breach. The decision whether a
breach is susceptible to cure, or whether Prosper shall cure or repurchase a
 

 
 

--------------------------------------------------------------------------------

 
Note or indemnify you with respect to the Note, shall be in Prosper's sole
discretion. Upon discovery by Prosper of any such breach of the foregoing
representations and warranties requiring cure, indemnification or repurchase of
the Note, Prosper shall give you notice of the breach, and of Prosper's election
to cure, indemnify or repurchase the Note, no later than ninety (90) days after
our discovery of the breach. In the event Prosper repurchases a Note, Prosper
will pay you a repurchase price equal to the remaining outstanding principal
balance of the Note as of the date of repurchase. The repurchase price will be
paid to you by remittance into the Prosper funding account. Upon any such
repurchase, the Note shall be transferred and assigned by you to Prosper, in
each case without recourse, and you authorize and agree that Prosper may execute
any endorsements or assignments necessary to effectuate the transfer and
assignment of the Note to Prosper. Prosper's obligation to cure or repurchase a
Note or indemnify you for a breach of the foregoing representations and
warranties pursuant to this Section is your sole remedy with respect to a breach
of Prosper's representations and warranties set forth in Section 7 above.
 
 
10. No Advisory Relationship. You acknowledge and agree that (i) the purchase
and sale of the Notes is an arms-length transaction between you and Prosper;
(ii) in connection with the purchase and sale of the Notes, Prosper is not
acting as your agent or fiduciary; (iii) Prosper assumes no advisory or
fiduciary responsibility with respect to you in connection with the purchase and
sale of the Notes; (iv) Prosper has not provided you with any legal, accounting,
regulatory or tax advice with respect to the Notes; and (v) you have consulted
your own legal, accounting, regulatory and tax advisors with respect to the
Notes to the extent you have deemed it appropriate.
 
 
11. Prosper's Right to Verify Information and Cancel Funding.
 
 
a. Prosper reserves the right to verify the accuracy of all information provided
by borrowers, lenders and group leaders in connection with listings, bids and
loans. Prosper also reserves the right to determine in its reasonable discretion
whether a registered user is using, or has used, the Prosper website illegally
or in violation of any order, writ, injunction or decree of any court or
governmental instrumentality, for purposes of fraud or deception, or otherwise
in a manner inconsistent with the Prosper Terms and Conditions or any
registration agreement between Prosper and such user. Prosper may conduct its
review at any time - before, during or after the posting of a listing, or before
or after the funding or Prosper's purchase of a borrower loan or the sale of a
Note. You agree to respond promptly to Prosper's requests for information in
connection with any such review by Prosper.
 
 
b. In the event Prosper or WebBank, prior to the funding or Prosper's purchase
of a borrower loan, reasonably determines that a listing, or a bid for the
listing, contains materially inaccurate information (including but not limited
to unintended inaccuracies, inaccuracies resulting from errors by Prosper, or
inaccuracies resulting from changes in the borrower's income, residence or
credit profile between the date a listing is posted and the date the listing is
to be funded) or was posted illegally or in violation of any order, writ,
injunction or decree of any court or governmental instrumentality, for purposes
of fraud or deception, or otherwise in a manner inconsistent with the Prosper
Terms and Conditions or any registration agreement, Prosper may refuse to post
the listing or, if the listing has already been posted, remove the listing from
the Prosper marketplace and cancel all bids against the listing.
 
 
c. When a listing ends with bids equal to or exceeding the minimum amount
required for the loan to fund, Prosper may conduct a "pre-funding" review prior
to the funding or Prosper's purchase of the borrower loan. Prosper may, at any
time and in its sole discretion, delay the funding or Prosper's purchase of a
borrower loan in order to enable Prosper to verify the accuracy of information
provided by borrowers, lenders and group leaders in connection with the listing
or bids against the listing, and to determine whether there are any
irregularities with respect to the listing or the bids against the listing.
Prosper may cancel or proceed with the funding or Prosper's purchase of the
borrower loan, depending on the results of Prosper's pre-funding review. If
funding is cancelled, the listing will be removed from the Prosper marketplace,
all bids against the listing will be cancelled, and the lenders will no longer
be required to maintain funds in the Prosper funding account in the amount of
their respective bids.
 
 
d. In most instances, Prosper and WebBank do not verify the income, employment,
occupation or other information provided by borrowers in listings. The
borrower's income, employment and occupation in listings are self-reported, and
the borrower's debt-to-income ratio is determined by Prosper and WebBank from a
combination of the borrower's self-reported income and information from the
borrower's credit report. The credit data that appears in Prosper borrower
listings is taken directly from a credit report obtained on the borrower from a
credit reporting agency, without any review or verification by Prosper or
WebBank. Prosper and WebBank do not verify any statements by borrowers in
Prosper borrower listings as to how loan proceeds are to be used and does not
confirm after borrower loan funding how loan proceeds were used. In most
instances homeownership status in borrower listings is derived from the
borrower's credit report, but is not verified by Prosper or WebBank; if the
report reflects an active mortgage loan, the borrower is presumed to be a
homeowner. In connection with Prosper's and WebBank's identity and anti-fraud
 
 
 

--------------------------------------------------------------------------------

 
verification of borrowers, Prosper verifies the borrower's deposit account to
determine that the borrower is a holder of record of the account.
 
12. No Guarantee of Returns or Payments.
 
A. PROSPER DOES NOT WARRANT OR GUARANTEE THAT YOU WILL RECEIVE ANY RATE OF
RETURN, OR ANY MINIMUM AMOUNT OF PRINCIPAL OR INTEREST ON ANY NOTE, OR ANY
PRINCIPAL OR INTEREST AT ALL. THE AMOUNT YOU RECEIVE ON A NOTE IS WHOLLY
DEPENDENT UPON THE BORROWERS' PAYMENT PERFORMANCE ON THE BORROWER LOAN
CORRESPONDING TO YOUR NOTE. PROSPER DOES NOT GUARANTEE ANY BORROWER LOANS OR
NOTES PURCHASED OR SOLD THROUGH THE PLATFORM AND DOES NOT ACT AS A GUARANTOR OF
ANY LOAN PAYMENT OR PAYMENTS BY ANY BORROWER.
 
B. YOU FURTHER UNDERSTAND AND ACKNOWLEDGE THAT BORROWERS MAY DEFAULT ON THE
BORROWER LOANS CORRESPONDING TO YOUR NOTES, AND THAT SUCH DEFAULTS MAY
NEGATIVELY AFFECT THE AMOUNT OF PRINCIPAL AND INTEREST YOU RECEIVE ON YOUR
NOTES.
 
13. Restrictions on Use. Except as provided in Section 14 below, you are not
authorized or permitted to use Prosper to bid on or purchase Notes for someone
other than yourself. You must be an owner of the deposit account you designate
for electronic transfers of funds, with authority to direct that funds be
transferred to or from the account. Although you are registering as a lender,
you may also register and participate in the Prosper marketplace as a borrower.
If you obtain one or more borrower loans through the platform, amounts in your
Prosper funding account are subject to set-off against any delinquent amounts
owing on your loans. Amounts in your Prosper funding account are also subject to
set-off against any shortfall resulting from ACH returns of transfers or
deposits of funds to your Prosper funding account. You will not receive further
notice in advance of our exercise of our right to set-off amounts in your
Prosper funding account against any delinquent amounts owing on any loan or
loans you obtain. Prosper may in its sole discretion, with or without cause and
with or without notice, restrict your access to the platform or the Prosper
website.
 
 
14. Financial Suitability Representations and Warranties. You represent and
warrant that you satisfy the applicable minimum financial suitability standards
and maximum investment limits, established for the platform and the Note Trader
platform, and you agree to provide any additional documentation reasonably
requested by us, or as may be required by the Securities and Exchange Commission
or the securities administrator of any state, to confirm that you meet such
minimum financial suitability standards and maximum investment limits. You
understand that the Notes will not be listed on any securities exchange, that
there may be no, or only a limited, secondary market for the Notes, that any
trading of Notes must be conducted in accordance with federal and applicable
state securities laws and that Note purchasers should be prepared to hold the
Notes they purchase until the Notes mature.
 
 
15. Your Other Representations and Warranties. You warrant and represent to
Prosper, as of the date of this Agreement and as of any date that you commit to
purchase Notes, that (i) you have received the Prospectus, the Indenture, and
the form of the Note; (ii) you have the legal competence and capacity to execute
and perform this Agreement and have duly authorized, executed and delivered this
Agreement; and (iii) in connection with this Agreement you have complied in all
material respects with applicable federal, state and local laws. In addition, if
the person entering this Agreement is a corporation, partnership, limited
liability company or other entity (each, an "institution"), the institution
warrants and represents that (i) the individual executing this Agreement on
behalf of the institution has all necessary power and authority to execute and
perform this Agreement on the institution's behalf; (ii) the execution and
performance of this Agreement will not violate any provision in the
institution's charter documents, by-laws, indenture of trust or partnership
agreement, or other constituent agreement or instrument governing the
institution's formation or administration; and (iii) the execution and
performance of this Agreement will not constitute or result in a breach or
default under, or conflict with, any order, ruling or regulation of any court or
other tribunal or of any governmental commission or agency, or any agreement or
other undertaking to which the institution is a party or by which it is bound.
 
 
16. Prosper's Representations and Warranties. Prosper represents and warrants to
you, as of the date of this Agreement and as of any date that you commit to
purchase Notes, that: (a) it is duly organized and is validly existing as a
corporation in good standing under the laws of Delaware and has corporate power
to enter into and perform its obligations under this Agreement; (b) this
Agreement has been duly authorized, executed and delivered by Prosper; (c) the
Indenture has been duly authorized by Prosper and qualified under the Trust
Indenture Act of 1939 and constitutes a valid and binding agreement of Prosper,
enforceable against Prosper in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency or
similar laws.
 

 
 

--------------------------------------------------------------------------------

 
 
17. Recommendations from Prosper Friends. Prosper allows borrowers to create a
network of Prosper friends, and obtain bids and recommendations of listings from
one or more of the borrower's designated Prosper friends. Recommendations
accompanying bids from borrowers' Prosper friends are displayed with borrowers'
listings. Prosper friends do not guarantee payments on any Note or on any
corresponding borrower loan, and a bid or recommendation from a borrower's
Prosper friend does not obligate the individual making the bid or recommendation
to guarantee or make any payments on any Note or on any corresponding borrower
loan.
 
 
18. Prohibited Activities. You agree that you will not do the following, in
connection with any listings, bids, Notes, borrower loans or other transactions
involving or potentially involving Prosper:
 
 
a. Represent yourself to any person, as a director, officer or employee of
Prosper, or WebBank, unless you are such director, officer or employee;
 
 
b. Charge, or attempt to charge, any Prosper borrower any fee in exchange for
your agreement to bid on or recommend a borrower's listing, or propose or agree
to accept any fee, bonus, additional interest, kickback or thing of value of any
kind, in exchange for your agreement to bid on or recommend a borrower's
listing;
 
 
c. Engage in any activities that require a license as a loan broker, credit
services organization, credit counselor, credit repair organization, lender or
other regulated entity, including but not limited to soliciting loans or loan
applications, quoting loan terms and rates, counseling borrowers on credit
issues or loan options, in connection with any Prosper loan;
 
 
d. Take any action on your own to collect, or attempt to collect from any
borrower, directly or through any third party, any amount owing under any of
your Notes or on any of the borrower loans that correspond to your Notes;
 
 
e. Bring a lawsuit or other legal proceeding against any borrower on any
borrower loan;
 
 
f. Contact borrowers on any borrower loans corresponding to your Notes without
the borrower's consent;
 
 
g. Contact any collection agency or law firm to which any borrower loan
corresponding to your Note has been referred for collection;
 
 
h. Include or display any personally identifying information, including, without
limitation, name, address, phone number, email address, Social Security number
or driver's license number, or bank account or credit card numbers of any
Prosper member on your Prosper member web page, or any blog, website or other
public forum;
 
 
i. Contact a borrower, group leader or Prosper friend or take any action to
collect, or attempt to collect, any amount from any group leader or any of the
borrower's Prosper friends that provided a recommendation of a listing relating
to any of your Notes, or take any action that directly or indirectly suggests
that any borrower's group leader or Prosper friend is obligated in any way on a
borrower loan corresponding to any Note; or
 
 
j. Violate any applicable federal, state or local laws, including but not
limited to, the Equal Credit Opportunity Act and other fair lending laws, Truth
in Lending Act, Fair Credit Reporting Act, Fair Debt Collection Practices Act,
Federal Trade Commission Act, federal or state consumer privacy laws, state
usury or loan fee statutes, state licensing laws, or state unfair and deceptive
trade practices statutes.
 
 
19. Tax Treatment. The parties agree that the Notes are intended to be
indebtedness of Prosper that have original issue discount for U.S. federal
income tax purposes. You agree that you will not take any position inconsistent
with such treatment of the Notes for tax, accounting, or other purposes, unless
required by law. You further acknowledge that the Notes will be subject to the
original issue discount rules of the Internal Revenue Code of 1986, as amended,
as described in the Prospectus. You acknowledge that you are prepared to bear
the risk of loss of your entire purchase price for any Notes you purchase.
 
 
20. Termination of Registration. Prosper may in its sole discretion, with or
without cause, terminate this Agreement by giving you notice as provided below.
In addition, upon our reasonable determination that you committed fraud or
 

 
 

--------------------------------------------------------------------------------

 
 
made a material misrepresentation in connection with a listing, bid or loan,
performed any prohibited activity, or otherwise failed to abide by the terms of
this Agreement or the Prosper Terms and Conditions, Prosper may, in its sole
discretion, immediately and without notice, take one or more of the following
actions: (i) terminate or suspend your right to bid or otherwise participate in
the Prosper marketplace; or (ii) terminate this Agreement and your registration
with Prosper. Upon termination of this Agreement and your registration with
Prosper, any bids you have placed on the platform may be terminated, and may be
removed from the platform immediately. Any Notes you purchase from Prosper prior
to the effective date of termination shall remain in full force and effect in
accordance with their terms.
 
 
21. Indemnification. In addition to your indemnification obligations set forth
in Prosper's Terms and Conditions, you agree to indemnify, defend, protect and
hold harmless Prosper and its officers, directors, shareholders, employees and
agents against all claims, liabilities, actions, costs, damages, losses, demands
and expenses of every kind, known or unknown, contingent or otherwise, (i)
resulting from any material breach of any obligation you undertake in this
Agreement, including but not limited to your obligation to comply with any
applicable laws; (ii) relating to the contents of your Prosper member web page,
your own website or your business; (iii) resulting from your acts, omissions and
representations (and those of your employees, agents or representatives)
relating to Prosper; or (iv) asserted by third parties against Prosper alleging
that the trademarks, trade names, logos or branding you use, display, link to or
advertise infringes upon the intellectual property rights of any such third
party. Your obligation to indemnify Prosper shall survive termination of this
Agreement, regardless of the reason for termination.
 
 
22. Prosper's Right to Modify Terms. Prosper has the right to change any term or
provision of this Agreement or the Prosper Terms and Conditions. Prosper will
give you notice of material changes to this Agreement, or the Prosper Terms and
Conditions, in the manner set forth in Section 23. You authorize Prosper to
correct obvious clerical errors appearing in information you provide to Prosper,
without notice to you, although Prosper expressly undertakes no obligation to
identify or correct such errors. This Agreement, along with the Indenture, Notes
and Prosper Terms and Conditions, represent the entire agreement between you and
Prosper regarding your participation as a lender on the platform, and supersede
all prior or contemporaneous communications, promises and proposals, whether
oral, written or electronic, between you and Prosper with respect to your
involvement as a lender on the platform.
 
 
23. Member Web Page Display and Content. You may, but are not required to,
maintain a "Prosper member web page" on the Prosper website, where you can post
content, logos or links to websites. If you elect to do so, you authorize
Prosper to display on the Prosper website all such material you provide to
Prosper. Any material you display on your member page must conform to the
Prosper Terms and Conditions, as amended from time to time, and material you
display or link to must not (i) infringe on Prosper's or any third party's
copyright, patent, trademark, trade secret or other proprietary rights or right
of publicity or privacy; (ii) violate any applicable law, statute, ordinance or
regulation; (iii) be defamatory or libelous; (iv) be lewd, hateful, violent,
pornographic or obscene; (v) violate any laws regarding unfair competition,
anti-discrimination or false advertising; (vi) promote violence or contain hate
speech; (vii) contain viruses, trojan horses, worms, time bombs, cancelbots or
other similar harmful or deleterious programming routines.
 
 
24. Notices. All notices and other communications hereunder shall be given by
email to your registered email address or will be posted on the Prosper website,
and shall be deemed to have been duly given and effective upon transmission or
posting. All notices, required disclosures and other communications to you from
the trustee under the Indenture relating to Notes you own will be transmitted to
you by e-mail to your registered e-mail address or mailed to you at the address
as it appears on the registration books of the Registrar under the Indenture.
You can contact us by sending an email to support@prosper.com or calling us
toll-free at (866) 615-6319. You also agree to notify us if your registered
email address changes, and you agree to update your registered residence address
on the Prosper website if you change your residence.
 
 
25. No Warranties. EXCEPT FOR THE REPRESENTATIONS CONTAINED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES TO THE OTHER PARTY,
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.
 
 
26. Limitation on Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY LOST PROFITS OR SPECIAL, EXEMPLARY, CONSEQUENTIAL OR
PUNITIVE DAMAGES, EVEN IF INFORMED OF THE POSSIBILITY OF SUCH DAMAGES.
FURTHERMORE, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER
REGARDING THE EFFECT THAT THE AGREEMENT MAY HAVE UPON THE FOREIGN, FEDERAL,
STATE OR LOCAL TAX LIABILITY OF THE OTHER.
 

 
 

--------------------------------------------------------------------------------

 
 
27. Miscellaneous. The parties acknowledge that there are no third party
beneficiaries to this Agreement. You may not assign, transfer, sublicense or
otherwise delegate your rights under this Agreement to another person without
Prosper's prior written consent. Any such assignment, transfer, sublicense or
delegation in violation of this Section shall be null and void. This Agreement
shall be governed by the laws of the State of New York. Any waiver of a breach
of any provision of this Agreement will not be a waiver of any other subsequent
breach. Failure or delay by either party to enforce any term or condition of
this Agreement will not constitute a waiver of such term or condition. If any
part of this Agreement is determined to be invalid or unenforceable under
applicable law, then the invalid or unenforceable provision will be deemed
superseded by a valid enforceable provision that most closely matches the intent
of the original provision, and the remainder of the Agreement shall continue in
effect. The parties agree to execute and deliver such further documents and
information as may be reasonably required in order to effectuate the purposes of
this Agreement.
 
 
28. Arbitration. RESOLUTION OF DISPUTES: I HAVE READ THIS PROVISION CAREFULLY,
AND UNDERSTAND THAT IT LIMITS MY RIGHTS IN THE EVENT OF A DISPUTE BETWEEN YOU
AND ME. I UNDERSTAND THAT I HAVE THE RIGHT TO REJECT THIS PROVISION, AS PROVIDED
IN PARAGRAPH (i) BELOW.
 
 
(a) In this Resolution of Disputes provision:
 
 
(i) "I," "me" and "my" mean the individual entering into this Agreement, as well
as any person claiming through such individual;
 
 
(ii) "You" and "your" mean Prosper Marketplace, Inc. and its respective parent,
subsidiaries, affiliates, predecessors, successors, and assigns, as well as its
officers, directors, and employees;
 
 
(iii) "Claim" means any dispute, claim, or controversy (whether based on
contract, tort, intentional tort, constitution, statute, ordinance, common law,
or equity, whether pre-existing, present, or future, and whether seeking
monetary, injunctive, declaratory, or any other relief) arising from or relating
to this Agreement or the relationship between you and me (including claims
arising prior to or after the date of the Agreement, and claims that are
currently the subject of purported class action litigation in which you are not
a member of a certified class), and includes claims that are brought as
counterclaims, cross claims, third party claims or otherwise, as well as
disputes about the validity or enforceability of this Agreement or the validity
or enforceability of this Section 28.
 
 
(b) Any Claim shall be resolved, upon the election of either you or me, by
binding arbitration administered by the American Arbitration Association or
JAMS, under the applicable arbitration rules of the administrator in effect at
the time a Claim is filed ("Rules"). Any arbitration under this Agreement will
take place on an individual basis; class arbitrations and class actions are not
permitted. If I file a claim, I may choose the administrator; if you file a
claim, you may choose the administrator, but you agree to change to the other
permitted administrator at my request (assuming that the other administrator is
available). I can obtain the Rules and other information about initiating
arbitration by contacting the American Arbitration Association at 1633 Broadway,
10th Floor, New York, NY 10019, (800) 778-7879, www.adr.org; or by contacting
JAMS at 1920 Main Street, Suite 300, Irvine, CA 92614, (949) 224-1810,
www.jamsadr.com. Your address for serving any arbitration demand or claim is
Prosper Marketplace, Inc., 111 Sutter Street, 22nd Floor, San Francisco, CA
94104, Attention: Legal Department.
 
 
(c) Claims will be arbitrated by a single, neutral arbitrator, who shall be a
retired judge or a lawyer with at least ten years experience. You agree not to
invoke your right to elect arbitration of an individual Claim filed by me in a
small claims or similar court (if any), so long as the Claim is pending on an
individual basis only in such court.
 
 
(d) You will pay all filing and administration fees charged by the administrator
and arbitrator fees up to $1,000, and you will consider my request to pay any
additional arbitration costs. If an arbitrator issues an award in your favor, I
will not be required to reimburse you for any fees you have previously paid to
the administrator or for which you are responsible. If I receive an award from
the arbitrator, you will reimburse me for any fees paid by me to the
administrator or arbitrator. Each party shall bear its own attorney's, expert's
and witness fees, which shall not be considered costs of arbitration; however,
if a statute gives me the right to recover these fees, or fees paid to the
administrator or arbitrator, then these statutory rights will apply in
arbitration.
 

 
 

--------------------------------------------------------------------------------

 
 
(e) Any in-person arbitration hearing will be held in the city with the federal
district court closest to my residence, or in such other location as you and I
may mutually agree. The arbitrator shall apply applicable substantive law
consistent with the Federal Arbitration Act, 9 U.S.C. § 1-16, and, if requested
by either party, provide written reasoned findings of fact and conclusions of
law. The arbitrator shall have the power to award any relief authorized under
applicable law. Any appropriate court may enter judgment upon the arbitrator's
award. The arbitrator's decision will be final and binding except that: (1) any
party may exercise any appeal right under the FAA; and (2) any party may appeal
any award relating to a claim for more than $100,000 to a three-arbitrator panel
appointed by the administrator, which will reconsider de novo any aspect of the
appealed award. The panel's decision will be final and binding, except for any
appeal right under the FAA. Unless applicable law provides otherwise, the
appealing party will pay the appeal's cost, regardless of its outcome. However,
you will consider any reasonable written request by me for you to bear the cost.
 
 
(f) YOU AND I AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN OUR
INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS OR REPRESENTATIVE PROCEEDING. Further, unless both you and I agree
otherwise in writing, the arbitrator may not consolidate more than one person's
claims. The arbitrator shall have no power to arbitrate any Claims on a class
action basis or Claims brought in a purported representative capacity on behalf
of the general public, other lenders, or other persons similarly situated. The
validity and effect of this paragraph (f) shall be determined exclusively by a
court, and not by the administrator or any arbitrator.
 
 
(g) If any portion of this Section 28 is deemed invalid or unenforceable for any
reason, it shall not invalidate the remaining portions of this section. However,
if paragraph (f) of this Section 28 is deemed invalid or unenforceable in whole
or in part, then this entire Section 28 shall be deemed invalid and
unenforceable. The terms of this Section 28 will prevail if there is any
conflict between the Rules and this section.
 
 
(h) YOU AND I AGREE THAT, BY ENTERING INTO THIS AGREEMENT, THE PARTIES ARE EACH
WAIVING THE RIGHT TO A TRIAL BY JURY OR TO PARTICIPATE IN A CLASS ACTION.YOU AND
I ACKNOWLEDGE THAT ARBITRATION WILL LIMIT OUR LEGAL RIGHTS, INCLUDING THE RIGHT
TO PARTICIPATE IN A CLASS ACTION, THE RIGHT TO A JURY TRIAL, THE RIGHT TO
CONDUCT FULL DISCOVERY, AND THE RIGHT TO APPEAL (EXCEPT AS PERMITTED IN
PARAGRAPH (e) OR UNDER THE FEDERAL ARBITRATION ACT).
 
 
(i) I understand that I may reject the provisions of this Section 28, in which
case neither you nor I will have the right to elect arbitration. Rejection of
this Section 28 will not affect the remaining parts of this Agreement. To reject
this Section 28, I must send you written notice of my rejection within 30 days
after the date that this Agreement was made. I must include my name, address,
and account number. The notice of rejection must be mailed to Prosper
Marketplace, Inc., 111 Sutter Street, 22nd Floor, San Francisco, CA 94104,
Attention: Legal Department. This is the only way that I can reject this Section
28.
 
 
(j) You and I acknowledge and agree that the arbitration agreement set forth in
this Section 28 is made pursuant to a transaction involving interstate commerce,
and thus the Federal Arbitration Act shall govern the interpretation and
enforcement of this Section 28. This Section 28 shall survive the termination of
this Agreement.
 
 
 
EXHIBIT A
 
INDENTURE
 
Available at
http://www.prosper.com/downloads/Legal/Prosper_Indenture_2009-06-15.pdf
 
 




 

--------------------------------------------------------------------------------